ALLOWABILITY NOTICE
	Applicant’s response, dated 1/4/22, has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a lamp system, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly, the LED unit being coupled to an anterior portion of the heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit, wherein the LED driver unit comprises dimmer circuitry; an electrical connection mounting plate; and a casing assembly comprising a first longitudinal half and a second longitudinal half, wherein each of the first longitudinal half and the second longitudinal half comprise: a first indent that holds a posterior portion of the heat dissipation assembly, a second indent that holds the driver mounting plate, and a third indent that holds the electrical connection mounting plate.
The closest prior art, Fu [US 2013/051021] teaches the details of a lamp system comprising an LED and driver assembly, but fails to teach or disclose the details of the dimmer circuitry as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a lamp system, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly, the LED unit being coupled to an anterior portion of the heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with 
As to claim 7 and its dependent claims, the claims recite the details of a lamp system, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly, the LED unit being coupled to an anterior portion of the heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; an electrical connection mounting plate: a casing assembly comprising a first longitudinal half and a second longitudinal half, wherein each of the first longitudinal half and the second longitudinal half comprise: a first indent that holds a posterior portion of the heat dissipation assembly, a second indent that holds the driver mounting plate, and a third indent that holds the electrical connection mounting plate; and an optics assembly comprising: an optics holder coupled to an anterior portion of the heat dissipation assembly, the optics holder securing the LED unit within a recessed portion of the heat dissipation assembly; and a light reflector coupled to an anterior portion of the optics holder.
The closest prior art, Fu [US 2013/051021] teaches the details of a lamp system comprising an LED and driver assembly, but fails to teach or disclose the details of the optics assembly as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a lamp system, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly, the LED unit being coupled to an anterior portion of the heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; an electrical connection mounting plate: a casing assembly comprising a first longitudinal half and a second longitudinal half, wherein each of the first longitudinal half and the second longitudinal 
As to claim 8 and its dependent claims, the claims recite the details of a lamp system, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly, the LED unit being coupled to an anterior portion of the heat dissipation assembly, wherein the heat dissipation assembly comprises a heat sink, and a fan assembly posterior to the heat sink; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; an electrical connection mounting plate; and a casing assembly comprising a first longitudinal half and a second longitudinal half, wherein each of the first longitudinal half and the second longitudinal half comprise: a first indent that holds a portion of the fan assembly, a second indent that holds the driver mounting plate, and a third indent that holds the electrical connection mounting plate.
The closest prior art, Fu [US 2013/051021] teaches the details of a lamp system comprising an LED and driver assembly, but fails to teach or disclose the details of the heat sink and fan assembly as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a lamp system, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly, the LED unit being coupled to an anterior portion of the heat dissipation assembly, wherein the heat dissipation assembly comprises a heat sink, and a fan assembly posterior to the heat sink; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; an electrical connection mounting plate; and a casing assembly comprising a 
As to claim 11 and its dependent claims, the claims recite the details of an apparatus, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; a casing assembly that secures the heat dissipation assembly a fixed distance anterior to the LED driver assembly, the casing assembly comprising a first longitudinal section and a second longitudinal section, wherein the casing assembly provides an engineering fit around the driver mounting plate and at least a portion of the heat dissipation assembly based on the first longitudinal section being coupled to the second longitudinal section; and an electrical connection mounting plate, wherein the casing assembly secures the LED driver assembly anterior to the electrical connection mounting plate, and the casing assembly further provides an engineering fit around the electrical connection mounting plate.
The closest prior art, Fu [US 2013/051021] teaches the details of a lamp system comprising an LED and driver assembly, but fails to teach or disclose the details of electrical connection mounting plate as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of an apparatus, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; a casing assembly that secures the heat dissipation assembly a fixed distance anterior to the LED driver assembly, the casing assembly comprising a first longitudinal section and a second longitudinal section, wherein the casing assembly provides an engineering fit around 
As to claim 17 and its dependent claims, the claims recite the details of an apparatus, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; a casing assembly that secures the heat dissipation assembly a fixed distance anterior to the LED driver assembly, the casing assembly comprising a first longitudinal section and a second longitudinal section, wherein the casing assembly provides an engineering fit around the driver mounting plate and at least a portion of the heat dissipation assembly based on the first longitudinal section being coupled to the second longitudinal section; and a trim plate assembly comprising: a first planar member coupled to an anterior portion of the heat dissipation assembly, wherein at least a portion of an outer circumference of the first planar member is curved with a particular radius of curvature; a plurality of spacing members; and a secondary planar member connected to the first planar member using the spacing members, the second planar member comprising a substantially circular outer circumference and a substantially circular inner circumference.
The closest prior art, Fu [US 2013/051021] teaches the details of a lamp system comprising an LED and driver assembly, but fails to teach or disclose the details of the trim plate assembly as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of an apparatus, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; a casing assembly that secures the heat dissipation assembly a 
As to claim 18 and its dependent claims, the claims recite the details of an apparatus, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly; an LED driver assembly comprising an LED driver unit and a driver mounting plate, wherein the LED driver unit is electrically coupled with the LED unit; a casing assembly that secures the heat dissipation assembly a fixed distance anterior to the LED driver assembly, the casing assembly comprising a first longitudinal section and a second longitudinal section, wherein the casing assembly provides an engineering fit around the driver mounting plate and at least a portion of the heat dissipation assembly based on the first longitudinal section being coupled to the second longitudinal section; and an optics assembly comprising: an optics holder coupled to an anterior portion of the heat dissipation assembly, the optics holder securing the LED unit within a recessed portion of the heat dissipation assembly; and a light reflector coupled to an anterior portion of the optics holder.
The closest prior art, Fu [US 2013/051021] teaches the details of a lamp system comprising an LED and driver assembly, but fails to teach or disclose the details of the optics assembly as claimed, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of an apparatus, comprising: a light-emitting diode (LED) unit comprising at least one LED; a heat dissipation assembly; an LED driver .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875